Name: Council Directive 73/80/EEC of 9 April 1973 fixing common rates of capital duty
 Type: Directive
 Subject Matter: nan
 Date Published: 1973-04-18

 Avis juridique important|31973L0080Council Directive 73/80/EEC of 9 April 1973 fixing common rates of capital duty Official Journal L 103 , 18/04/1973 P. 0015 - 0015 Greek special edition: Chapter 09 Volume 1 P. 0040 Spanish special edition: Chapter 09 Volume 1 P. 0044 Portuguese special edition Chapter 09 Volume 1 P. 0044 +++++( 1 ) OJ NO L 249 , 3 . 10 . 1969 , P . 25 . ( 2 ) SEE P . 13 THIS OFFICIAL JOURNAL . COUNCIL DIRECTIVE OF 9 APRIL 1973 FIXING COMMON RATES OF CAPITAL DUTY ( 73/80/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 99 AND 100 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ; HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ; WHEREAS ARTICLE 7 ( 2 ) OF THE COUNCIL DIRECTIVE OF 17 JULY 1969 ( 1 ) CONCERNING INDIRECT TAXES ON THE RAISING OF CAPITAL , AS AMENDED BY THE DIRECTIVE OF 9 APRIL 1973 ( 2 ) , PROVIDES THAT THE COMMISSION IS TO SUBMIT A PROPOSAL TO THE COUNCIL BEFORE 1 JANUARY 1971 TO ENABLE THE COUNCIL TO DETERMINE THE COMMON RATES OF CAPITAL DUTY ; WHEREAS , TO MINIMIZE OBSTACLES TO THE DEVELOPMENT AND FUNCTIONING OF A COMMON MARKET FOR CAPITAL , THE RATE OF THE CAPITAL DUTY PROVIDED FOR IN THE SAID ARTICLE 7 SHOULD BE FIXED AS LOW AS POSSIBLE , ACCOUNT NONETHELESS BEING TAKEN OF THE MEMBER STATES' BUDGETARY REQUIREMENTS ; WHEREAS THE REDUCED RATE PROVIDED FOR IN PARAGRAPH 1 ( B ) AND ( BB ) OF THE SAID ARTICLE 7 IN RESPECT OF CERTAIN COMPANY RECONSTRUCTION OPERATIONS MUST BE FIXED SUFFICIENTLY LOW TO ELIMINATE ANY CUMULATIVE EFFECTS OF CAPITAL DUTY ; WHEREAS A RATE OF 0.50 % MEETS THIS REQUIREMENTS ; WHEREAS , HOWEVER , TO ENCOURAGE SUCH RECONSTRUCTION OPERATIONS AS FAR AS POSSIBLE , THE MEMBER STATES SHOULD BE GIVEN THE OPTION OF APPLYING A RATE LOWER THAN 0.50 % ; WHEREAS THE MEMBER STATES SHOULD BE GIVEN SUFFICIENT TIME TO INTRODUCE THE COMMON RATES OF CAPITAL DUTY ; HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE RATE OF THE CAPITAL DUTY PROVIDED FOR IN ARTICLE 7 OF THE COUNCIL DIRECTIVE OF 17 JULY 1969 CONCERNING INDIRECT TAXES ON THE RAISING OF CAPITAL ( 69/335/EEC ) SHALL , WITH EFFECT FROM 1 JANUARY 1976 , BE 1 % . ARTICLE 2 THE REDUCED RATES PROVIDED FOR IN ARTICLE 7 ( 1 ) ( B ) AND ( BB ) OF THE SAME DIRECTIVE SHALL , WITH EFFECT FROM 1 JANUARY 1976 , BE ANY RATE BETWEEN 0 % AND 0.50 % . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 9 APRIL 1973 . FOR THE COUNCIL THE PRESIDENT A . LAVENS